DETAILED ACTION
Receipt of Arguments/Remarks filed on February 14 2022 is acknowledged. Claims 3-4, 6-12, 14-20, 22-26, 28-31, 33, 36 and 42 were/stand cancelled. Claims 1 and 37 were amended. Claim 45-46 was added.  Claims 1-2, 5, 13, 21, 27, 32, 34-35, 37-41 and 43-46 are pending. Claims 13, 27, 32 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24 2019. Claims 1-2, 5, 21, 37-41 and 43-46 are directed to the elected invention.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 37-41, 43-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. (WO 2014179708, cited on PTO Form 1449) in view of Li et al. (J. Phys. Chem. C 2010, cited in the Office action mailed on 4/7/20) and Zhu et al. (Nano Research, 2015, cited in the Office action mailed on December 16 2020)  as evidenced by Faulk (US Patent No. 7101842, cited in the Office action mailed on 4/7/20) and Achelhi et al. (Dalton Transactions, 2010, cited in the Office action mailed on December 16 2020).
Applicant Claims
	The instant application claims a method of forming spherical carbon dots suitable for biological applications, the method comprising: admixing carbon black powder having a size of less than 1000 nm with an acid consisting of sulfuric acid and nitric acid, optionally in water, wherein the ratio of sulfuric acid to nitric acid is greater than 1:1 (v/v), to form a carbon powder mixture; heating the carbon powder mixture with reflux to form a refluxed carbon powder mixture and then cooling the refluxed carbon powder mixture; neutralizing the refluxed carbon powder mixture with a basic solution comprising a solvent to form a neutralized carbon powder mixture comprising solubilized carbon dots; isolating the solubilized carbon dots from the neutralized carbon powder mixture to form a carbon dot solution; dialyzing the carbon dot solution; and separating the solvent from the carbon dot solution to obtain as-prepared solid carbon dots; and wherein the as-prepared solid carbon dots are spherical and characterized by an excitation-dependent fluorescence emission having an emission maximum in a range of about 500 nm to about 580 nm when an aqueous solution of as-prepared solid carbon dots having a particle size distribution of about 1.5 nm to about 6 nm is excited at a wavelength in a range of 360 nm to 540 nm.
	The instant application claims a method of forming spherical carbon dots, the method comprising: admixing carbon powder having a size of less than 1000 nm with an acid consisting of sulfuric acid and nitric acid, optionally in water, wherein the ratio of sulfuric acid to nitric acid is greater than 1:1 (v/v) to form a carbon powder mixture; heating the carbon powder mixture with reflux to form a refluxed carbon powder mixture and then cooling the refluxed carbon powder mixture; neutralizing the refluxed carbon powder mixture with a basic solution comprising a solvent to form a neutralized carbon powder mixture comprising solubilized carbon dots; isolating the solubilized carbon dots from the neutralized carbon powder mixture to form a carbon dot solution; dialyzing the carbon dot solution; and separating the solvent from the carbon dot solution to obtain solid carbon dots; and 4Application No. 16/054,166Docket No.: 32286/50076A Amendment dated October 6, 2020 Reply to Office Action of April 7, 2020 conjugating the solid carbon dots with one or more of an organic compound target, drug, or contrast reagent, thereby forming a solid carbon dot conjugate; wherein the solid carbon dots are spherical and comprise carboxylic groups on a surface thereof and the organic compound target, drug, or contrast reagent is conjugated to the surface of the solid carbon dots through the carboxylic groups.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Tour et al. is directed to method of producing graphene quantum dots from coal and coke.  Claimed is a method of making graphene quantum dots from a carbon source wherein the method comprises exposing the carbon source to an oxidant (claim 1).  The oxidant is a mixture of sulfuric acid and nitric acid (claim 8).  The method further comprises separating the graphene from the oxidant wherein the separating comprises neutralizing a solution comprising the formed graphene quantum dots, filter the solution and dialyzing the solution (claims 15-16).  Graphene quantum dots can be used as fluorophores for medical imaging (paragraph 0036).  Non-reduced versions of the dots are water soluble (paragraph 0065). The graphene quantum dots have diameters ranging from about 1 to about 5 nm (paragraph 0067).  It is taught that the functional groups on the quantum dots can be converted to other functional groups.  Specifically the carboxyl groups can be converted to other functional groups like esters.  It is taught the more aliphatic or aromatic the addends, the less water soluble and more organic soluble the dot would be (paragraph 0075).  Example 1.1 (paragraphs 00104-00106) shows the use of a sulfuric acid to nitric acid ratio of 3:1.  300 mg of coal or coke was suspended in concentrated sulfuric acid (60 mL) and nitric acid (20 mL).  This corresponds to a concentration of about 3.75 mg/mL of acid.  In a scale up procedure 30 g of coal or coke was suspended in 600 ml of concentrated sulfuric acid then 200 mL or nitric acid was added.  This corresponds to a concentration of carbon powder of 37.5 mg/mL of acid.  This example shows mixing coal or coke (i.e. carbon powder) with sulfuric acid and nitric acid.  The reaction was then heated to 100 or 120 °C (which the instant specification teaches is a reflux temperature, paragraph 0040 of the instant specification) for 24 h.  Then the solution was cooled followed by adding sodium hydroxide (reading on the instantly claimed neutralizing).  The mixture was filtered (i.e. isolating carbon dots) and the filtrate was dialyzed.  After purification the solution was concentrated (i.e. separating a solvent) to obtain solid graphene quantum dots (GQD).  The coal has sizes ranging from 1 micron to hundreds of microns in diameter (paragraph 0013).  Figure 9 shows the graphene quantum dots (GQDs) prepared.  The GQDs show the consisting round shape and size distribution.  Figures 21 shows that produced GQDs are fluorescent. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Tour et al. suggests coal with a 1 micron (1000 nm) size, Tour et al. does not exemplify such a size.
	While Tour et al. teaches carbon dots, Tour et al. does not teach conjugating an organic compound target to the carbon dots.  While Tour et al. discusses excitation and emission, Tour et al. does not expressly teach the instantly claimed excitation wavelength and emission peak.  However, this deficiency is cured by Li et al. as evidenced by Faulk.
	Li et al. is directed to photoluminescent carbon dots as biocompatible nanoprobes for targeting cancer cells in vitro.  It is taught that carbon dots have demonstrated significant potential as a new class of photoluminescent nanoparticles.  Compared to the semiconductor based quantum dots which have been widely explored particularly in biological applications, carbon dots have the advantage in their chemical inertness, versatile surface chemistry and potentially low toxicity (page 12062, left column). Reaction with nitric acid introduces carboxyl groups on the carbon dots (page 12063, left column, preparation). For targeted imaging studies, transferrin was conjugated to carbon dots (page 12063, right column).  It is taught that the emission maxima shifted bathochromatically as the excitation wavelength increased stepwise from 320 to 600 nm.  The 440 excitation has a emission maxima at about 510 nm (page 12065, optical properties).  It is taught for applications of both disease detection and drug delivery, it is desirable that the photoluminescent nanoparticles can be tailored to actively target a specific type of cell or a particular intracellular compartment (page 12067, left column).  The study demonstrates that carbon dots can be used as wavelength tunable optical nanoparticles with flexibility to surface functionalization and bioconjugation.  The carbon dots can readily acquire targeted delivery function when conjugated with targeting motifs.  The extraordinary emission obtained by conjugation of polymer chains affords an infinitive amount of tuning possibilities for improving and tailor-designing the optical properties of this new class of materials (page 12067, conclusions).  
	Faulk teaches that transferrin has been shown to transport compounds across the blood-brain barrier by means of interacting with transferrin receptors on endothelial cells that compose the microcirculation of the blood-brain barrier (column 8, lines 35-41).  
While Tour et al. teaches carbon powder, Tour et al. does not expressly teach carbon black powder or sp2 hybridized carbons at a surface thereof.  However, this deficiency is cured by Zhu et al.
	 Zhu et al. is directed to the photoluminescence mechanism in carbon dots.  Fluorescent carbon materials always consist of sp2/sp3 (page 355, first paragraph).    Carbon dots consist of sp2/sp3 carbon and oxygen/nitrogen based groups or polymeric aggregations (page 356, section 2.1).  It is taught that generally carbon dots (CDs) are obtained by oxide cutting carbon resources such as graphite powder, carbon rods, carbon black, etc.  These carbon materials possess a perfect sp2 carbon structure (page 357, section 2.2).  The fluorescent properties are determined by the π states of the sp2 sites (page 362, left column, first paragraph) Graphene quantum dots (GQDs) can be prepared from acidic oxidation from carbon black (page 366, right column, first complete paragraph).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tour et al., Li et al. and Zhu et al. and conjugate transferrin to the carbon dots.  One skilled in the art would have been motivated to conjugate transferrin in order to provide for targeted delivery as taught by Li et al.  Since transferrin is known to transport compounds across the blood-brain barrier as taught by Faulk, one skilled in the art would have been expected this targeting performance.  Since Li et al. teaches conjugation to carbon dots there is a reasonable expectation of success.  Since Tour et al. teaches the use of nitric acid and Li et al. teaches nitric acid results in carboxyl acid surfaces to form on the carbon dots, the prior art suggests conjugation through carboxylic groups on the surface of the carbon dots with the transferrin.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tour et al., Li et al. and Zhu et al. and to utilize the taught coal in order to form the carbon dots.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Furthermore, it is noted that selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 USPQ 237 (CCPA 1995).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tour et al., Li et al. and Zhu et al. and utilize carbon black as a source as a carbon powder.  One skilled in the art would have been motivated to utilize this source as it is a known source for forming graphene carbon dots as taught by Zhu et al.  It would have been obvious to one of ordinary skill in the art to try known sources of carbon as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Zhu et al. teaches that carbon black is used to form graphene carbon dots via acidic oxidation, there is a reasonable expectation of success in utilizing this source of carbon in Tour et al. which is directed to the formation of graphene carbon dots with acidic oxidation.
Regarding the claimed sp2 hybridized carbons, based on the teachings Zhu et al. it appears that all of the carbon sources possess this feature.  
Regarding the claimed spherical shape, Tour et al. expressly shows in figure 9 the carbon dots have a round shape.  Thus, a spherical shape is expressly taught.
Regarding the claimed emission and excitation, Li et al. teaches that carbon dots can be used as wavelength tunable optical nanoparticles with flexibility to surface functionalization and bioconjugation. The extraordinary emission obtained by conjugation of polymer chains affords an infinitive amount of tuning possibilities for improving and tailor-designing the optical properties of this new class of materials.  Since Li et al. teaches excitation and emission falling within the scope and suggests wavelength tunable optical properties, one skilled in the art would have been motivated to select the taught particles with the claimed excitation and emission.
Regarding claims 39-40, Tour et al. teaches the particles are fluorescent, thus they are intrinsically fluorescent.  Tour et al. also recognizes that the carbon dots are water soluble.  Tour et al. also recognizes that the more aliphatic or aromatic the addends, the less water soluble and more organic soluble the dot would be.  Thus one skilled in the art could manipulate the water solubility depending on the water solubility of the conjugate.  
Regarding claim 41, as evidenced by Achelhi et al., carboxylic acid groups have strong affinity for calcium ions and apatite surfaces (page 10644, introduction).  Since bone comprises calcium and apatite, and the carbon dots have carboxylic acid groups on their surface as taught by Tour et al. there is an expectation it would have affinity for calcified bone. 
Regarding the concentration of 46, Tour et al. teaches amounts reading on the instant claims.  Additionally, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	

Claims 1-2, 5, 21, 37-41, 43-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. in view of Li et al. and Zhu et al. as evidenced by Faulk and Achelhi et al. as applied to claims 1-2, 5, 37-41, 43-44 and 46 above and in further view of Ryu et al. (Carbon 63, 2013, cited in the Office action mailed on 2/26/19) and Cisternas (AIChE J, 2006, cited in the Office action mailed on 2/26/19).
Applicant Claims
	The instant application claims wherein isolating the soluble carbon dots from the neutralized carbon powder comprises crystallizing the at least one of a sulfate salt and/or a nitrate salt and removing the salt from the neutralized carbon powder mixture, wherein crystallization of the salt comprises reducing the volume of the solvent of the neutralized carbon powder mixture by evaporating at least a portion of the solvent at a temperature in a range of about 75°C to 85°C to form a concentrated solution, and cooling the concentrated solution to provide a mixture comprising solid salt crystals and carbon dot solution
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Tour et al., Li et al. and Zhu et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Tour et al. teaches adding sodium hydroxide and isolating the solubilized carbon dots, Tour et al. does not crystallization of the salt formed after neutralizing (i.e. salting out) to separate the salt from the carbon dots.  However, this deficiency is cured by Cisternas et al.
	Ryu et al. is directed salting-out as a scalable, in-series purification method of graphene oxides from microsheets to quantum dots.  Salting out has been a widely implemented to purify proteins (page 45).  Chemically modified graphene are similar to proteins in many ways.  Because the salting-out strategy has proven effective in purifying proteins from heterogeneous mixtures it was hypothesized that a similar salting-out method could be applied to a heterogeneous chemically modified graphenes suspension (page 46, left column).  The study demonstrated that salting out is a useful, scalable method for purification (page 52, conclusion).  
	Cisternas et al. is directed to the design of crystallization-based separation processes.  Sodium sulfate may precipitate as the decahydrate form at 25 °C and as an anhydrous form at 60 °C (page 1757, right column).  Various types of crystallization exist, including crystallization by cooling, evaporation, reactions and drowning-out (page 1754, right column).  Figure 1 shows isothermal sections and a partial separation cycle.  This shows saturation points at particular temperatures.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tour et al., Li et al., Zhu et al., Ryu et al. and Cisternas et al. and evaporate (i.e. form a saturated solution) in order to crystalize the resulting sodium sulfate (formed from the neutralization) in order to purify the carbon dots.  One skilled in the art would have been motivated to crystalize (i.e. salt out) the sodium sulfate in order to easily purify the composition.  Since a common method of crystallization is evaporation and cooling, one skilled in the art would have manipulate the conditions depending on the solvent utilized in order to concentrate the solution to form a saturated solution and cooling for crystallization.  While the exact temperature is not disclosed by Cisternas et al., it is generally noted that differences in temperatures. do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of temperature of the crystallization, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine the optimal temperature for evaporation. NOTE: MPEP 2144.05.

Claims 1-2, 5, 37-41 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. in view of Li et al. and Zhu et al. as evidenced by Faulk and Achelhi et al. as applied to claims 1-2, 5, 37-41, 43-44 and 46 above and in further view of Kuo et al. (International Journal of Pharmaceutics, 2014).  
Applicant Claims
	The instant application claims the nontoxic mutant of diphtheria toxin comprises CRM197.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Tour et al., Li et al. and Zhu et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Tour et al. does not teach the organic compound target comprise CRM197.   However, this deficiency is cured by Kuo et al.
	Kuo et al. is directed to cardiolipin-incorporated liposomes with surface CRM197 for enhancing neuronal survival against neurotoxicity.  CRM197 is a targeted drug delivery molecule for permeating the blood brain barrier (BBB) and treating CNS diseases.  In fact, CRM197 was prone to conjugate human brain-microvascular endothelial cells (HBMECs), the key indigenous cells comprising the human BBB.  The primary reason or this conjugation capacity is that CRM197 favors the apical to basic transcytosis across HBMECs.  Therefore, CRM197 could be a useful protein for delivery drugs to the brain via diptheria toxic receptor, an endogenous transport receptor in the BBB (page 335, left column, second paragraph).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tour et al., Li et al., Zhu et al. and Kuo et al. and conjugate CRM197 to the carbon dots.  One skilled in the art would have been motivated to conjugate CRM197 in order to provide for targeted delivery as taught by Kuo et al. and Li et al.  Since Li et al. teaches conjugation to carbon dots there is a reasonable expectation of success.  Since Tour et al. teaches the use of nitric acid and Li et al. teaches nitric acid results in carboxyl acid surfaces to form on the carbon dots, the prior art suggests conjugation through carboxylic groups on the surface of the carbon dots with the target.  

Response to Arguments
Applicants’ arguments filed February 14 2022 have been fully considered but they are not persuasive. 
Applicants argue that as amended the instant claims recite, in part, a method of forming spherical carbon dots comprising administering carbon black powder with sulfuric acid and nitric acid, wherein the ratio of sulfuric acid and nitric acid is greater than 1:1 (v/v).  None of the cited references disclose or suggest the claimed invention.  Applicants argue that Tour explains that the crystalline carbon within the coat structure is easier to oxidatively displace than pure sp2 carbon structures.  It is argued that Tour exemplifies that the pure sp2 carbon cannot be oxidized with the combination of sulfuric acid and nitric acid.  It is argued that Zhu does not remedy the deficiency.  However, Zhu provides no teachings to contradict Tour.  
Regarding applicants’ arguments, the examiner agrees that Tour does show that the pure sp-2 (graphite) cannot be oxidized with the combination of sulfuric acid and nitric acid, the examiner cannot agree that the carbon sources utilized in Tour with the mixture of sulfuric acid and nitric acid are excluded by the instant claims.  Firstly, while Tour does not expressly teach carbon black, it is not clear to the examiner that the material utilized by Tour is materially different from the instant claims.  Silva et al. (Trends in Analytical Chemistry, 2001, cited in the Office action mailed on 8/13/21) teaches that carbon is commonly known as black material (see first sentence).  Thus wouldn’t all carbon material, regardless of source, be black carbon.  The instant specification does not expressly teach carbon black but instead generally teaches carbon nanopowder, which is argued is carbon black.  Additionally, Zhu expressly teaches that graphene quantum dots can be prepared via acidic oxidation from carbon black on page 366, right column, first complete paragraph.  Thus, carbon black is recognized in the art as a source of carbon material for forming graphene carbon dots which is the process taught in Tour.  Since this is an acceptable carbon source to form GCDs and known to be prepared via acidic oxidation, one skilled in the art would have a reasonable expectation of success.  Secondly, claim 1 does not require that the carbon black powder is pure sp2 carbon like the graphite used in the comparison.  Instant claim 44 recites the solid carbon dots comprise sp2 hybridized carbons.  This is what is formed from the method, not the carbon utilized in the formation.  Tour teaches the graphene quantum dots formed are fluorescent.  Zhu teaches that fluorescent carbon materials always consist of sp2/sp3 carbon.  Since the carbon dots of Tour are fluorescent they would contain some sp2 carbon.  Therefore, Applicants have not demonstrated that the carbon black powder suggested by the prior art and suggested to be oxidized with the mixture of sulfuric acid and nitric acid would not read on the instantly claimed carbon black powder.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616